Per curiam.
We think the juftice ought to have leave to amend his return, in refpect of the oath adminiftered to the confiable, who had charge of the jury. This, however, tho’ on payment of cofts, muft be of thofe on the general aflignment of errors only,† and of the cofts fubfequent to that aflignment, down to the giving of the opinion of the court in Auguft laft. In making up the paper books, therefore, cofts on the general aflignment of errors are to be allowed, rejecting the long lift of the other errors affigned. But as the defendant has given occafion for this application, the plaintiff may difcon-tinue without cofts j neither party to have any againft the other on the motions to amend.‡

 This was afterwards .taxed by Kent C. J. at 4 folio.


 That, it is prefumed, means lince Au-guft.